Citation Nr: 1400347	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a lung disorder, status post lobectomy, to include malignant neoplasm of the bronchus and lung.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertensive heart disease.

4.  Entitlement to service connection for chronic kidney disease.

5.  Entitlement to a compensable rating prior to November 21, 2011, for migraine headaches and a rating in excess of 50 percent after November 21, 2011.

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Although the Veteran had indicated in a December 2011 VA Form 9 that he wanted a Board hearing to address his service connection issues on appeal, he and his representative reported, in essence, that they only wanted to address the migraine headaches and TDIU issues on appeal.  His request for a Board hearing as to the other issues on appeal is considered as having been withdrawn.  There is no indication, however, that the Veteran was withdrawing his appeal as to the service connection issues.  The migraine headaches and TDIU issues were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  

The Board notes the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that entitlement to a TDIU in this case is appropriately addressed as a separate issue on appeal.

The Board also notes that in correspondence sent to the RO in September 2012 the Veteran, in essence, requested that his appeal be advanced on the docket due to financial hardship.  The Board finds, however, that the evidence provided in support of the request, a discount payoff agreement, is insufficient to warrant advance based upon severe financial hardship.  But see, 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2009 and November 2011.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  The types of evidence that "indicate" a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held that VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran contends that he developed lung problems as a result of asbestos and/or chemical, including "cabontetrachloride" and JP4 fuel, exposure during active service at McConnell Air Force Base, Scott Air Force Base, and Homan Field Airbase.  He also asserted that he had chronic kidney failure and heart disease as a result of the medication he took for his service-connected migraine headaches.  In his December 2011 VA Form 9 he further asserted, in essence, that an August 2009 VA examiner's opinion attributing his chronic kidney disease to uncontrolled hypertension and diabetes was erroneous because he did not have diabetes mellitus.  He testified in March 2013 that his migraine headaches lasted upon to three weeks and he was only able to work limited amounts of time because of his headaches.  He stated that his self-employment as an electrician should be considered marginal employment.

The Board notes that VA treatment records include inconsistent reports as to whether a diagnosis of diabetes mellitus has been provided.  A November 2011 computerized tomography (CT) scan noted there were no pleural plaques to suggest asbestosis and no sign of asbestosis.  Private treatment records show the Veteran underwent a right upper lobectomy in February 1994 with subsequent diagnoses of right upper lobe pneumonia and hemoptysis.  A February 1994 report also noted he had a history of casual asbestos and silica exposure working as a sandblaster and a history of a knife wound to the right upper chest.  A May 1995 X-ray studies included an impression of right hilar mass likely representing a recurrent malignancy.  Private records also noted he had a history of hypertension and a May 2005 report found the most likely etiology of his congestive heart failure was severe hypertension.

The Board also notes that upon VA examination in November 2011 the examiner noted the Veteran had severe migraine headaches on average two weeks per month and could not work during these attacks.  The report referred to a September 2010 magnetic resonance imaging study, but did not record the results of that study.  The report is not included in the available record.  It was also noted that there was no change in frequency or severity of his attacks since his August 2009 VA examination.  A review of the August 2009 VA examiner's opinion, however, shows the Veteran reported he did not have constant headaches and that his flare-ups of headaches occurred once a week and lasted hours to days.  It was further noted they were quite variable in length and intensity, and that he used Vicodin three times per day as needed for headaches.  The examiner found that there had been no progression in the severity of the Veteran's headaches nor change in his medications, and that if migraine headaches were his only disability he would still be able to work as an electrician with restrictions.

Based upon a review of the evidence of record, the Board finds the Veteran has provided sufficient information for a request that the service department attempt to verify his claims as to having had asbestos and/or chemical, including "cabontetrachloride" and JP4 fuel, exposure during active service at McConnell Air Force Base, Scott Air Force Base, and Homan Field Airbase.  The Veteran's service connection claim for hypertension and his secondary service connection claims for chronic kidney failure and heart disease as a result of the medication taken for his service-connected migraine headaches have not been addressed by VA medical opinion.  The Board also finds that VA medical opinions from the November 2011 and August 2009 examiners as to the frequency and severity of the Veteran's service-connected migraine headaches cannot be reconciled based upon the available record.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the specific medications he believes have caused his chronic kidney disease and heart disease and to provide additional evidence, such as company tax records and/or income reports, in support of his claim that his self-employment as an electrician since January 2009 should be considered marginal employment.  He should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, to include a September 2010 magnetic resonance imaging study and reports dated during the period from June 2004 to February 2011 and from December 2011 to date, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate efforts should be taken to request that the service department attempt to verify the Veteran's claims as to having had asbestos and/or chemical, including "cabontetrachloride" and JP4 fuel, exposure during active service at McConnell Air Force Base, Scott Air Force Base, and Homan Field Airbase.  As many requests as are necessary to obtain any relevant records must be taken, unless further efforts would be futile.

3.  Following completion of the above, the Veteran's claims file should be reviewed by an appropriate medical specialist for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has residuals of a lung disorder, hypertension, hypertensive heart disease, and/or chronic kidney disease as a result of active service, to include as a result of any asbestos and/or chemical exposure, and/or whether he has heart disease and chronic kidney disease that were incurred or aggravated as a result of medications taken for migraine headaches.  The examiner must be informed of any service department findings concerning asbestos and/or chemical exposure during active service and of the private medical reports indicating post-service occupational asbestos and silica exposure.

Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  The complete rationale for all opinions expressed should be set forth in the examination report.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected migraine headaches since January 16, 2009.  The examiner should summarize the pertinent evidence of record and reconcile any opinion provided with the August 2009 and November 2011 opinions of record.  All indicated tests or studies necessary for an adequate opinion should be conducted.  

The examiner should address whether his service-connected disability renders him unable to secure and maintain substantially gainful employment.  The examiner must describe the disability's functional impairment and how that impairment impacts physical and sedentary employment.  If it is concluded that the Veteran is able to engage in sedentary employment, the examiner must explain what kind of sedentary work could be performed, considering the Veteran's educational background and prior work history in conjunction with his service-connected disability or disabilities.  Furthermore, whether more than marginal employment is possible must be discussed.  Advancing age or intercurrent disability may not be used as a basis for a total disability rating and marginal employment is not considered to be substantially gainful employment.  

Opinions should be provided based on the results of any additional tests or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


